65 N.J. 234 (1974)
323 A.2d 449
DONNA BOILEAU, DONNA BOILEAU AS ADMINISTRATRIX OF THE ESTATE OF MAURICE BOILEAU, AND DONNA BOILEAU AS ADMINISTRATRIX AD PROSEQUENDUM OF THE ESTATE OF MAURICE BOILEAU, PLAINTIFF-RESPONDENT,
v.
LOUIS DE CECCO AND MARION DE CECCO, JOINTLY, SEVERALLY AND IN THE ALTERNATIVE, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued May 21, 1974.
Decided June 10, 1974.
Mr. Arthur Montano argued the cause for appellants (Messrs. Kisselman, Deighan, Montano & Summers, attorneys; Mr. Gary L. Jacobs on the brief).
Mr. Leonard W. Moss argued the cause for respondent (Messrs. Moss, Thatcher & Moss, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division, 125 N.J. Super. 263.
*235 For affirmance  Chief Justice HUGHES, and Justices JACOBS, HALL, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD  7.
For reversal  None.